Citation Nr: 1443951	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-21 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to October 1968 and service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board previously remanded the claim on appeal in August 2013 for additional development.

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case to ensure the Veteran is given every consideration.  VA failed to substantially comply with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  While the October 2013 VA examiner provided an opinion it is inadequate, as the October 2013 VA examiner did not explain why the Veteran does not currently have a diagnosis of anxiety disorder, not otherwise specified (NOS) and did not address lay evidence regarding the Veteran's symptoms since service.  

The Board also notes that the private treatment records reflecting mental health diagnoses and treatment from 1978 to 1984 were misfiled and do not pertain to the Veteran; therefore, any reference to those records should not be considered by VA or any VA examiner.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner regarding the nature and etiology of any mental disorder present since his March 2008 claim.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA not already of record.  The examiner should review this Remand and provide an opinion, based on evidence in the record, regarding:  

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any PTSD, anxiety disorder, NOS, or any other acquired psychiatric disorder present since his March 2008 claim had its onset during or is otherwise etiologically related to an event, injury, or disease during the Veteran's active service, including his reported PTSD stressors (see January 2012 VA Mental Health Clinic Treatment Notes; May 2011 Stressor Statement).

The examiner MUST consider the Veteran's statements as well as a May 2009 lay statement regarding his symptoms since service.  The examiner is instructed to consider the Veteran's reports of experiences and symptoms in service and immediately after service credible.  The examiner is reminded that lay evidence is potentially competent to support the presence of disability even where it is not corroborated by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The examiner MUST comment on the June 2011, October 2013 (with December 2013 addendum) VA opinions that the Veteran has not had a diagnosis of any mental disorder since his March 2008 claim and evidence in January 2012 VA treatment records that the Veteran was diagnosed with anxiety disorder, NOS.  

The examiner should not consider references to private treatment records regarding mental health diagnoses and treatment from 1978 to 1984.  These records were misfiled and do not pertain to the Veteran or his claim.

Please provide the basis for any diagnosis and a complete rationale, including a reasoned medical explanation, for any opinion.  If medical literature is used, please provide a citation.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

2. Then, the RO or AMC should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



